 

Exhibit 10.1

 

Cardtronics 2012 Long Term Incentive Plan

 

On June 15, 2010, the stockholders of Cardtronics, Inc. (the “Company”) approved
the Amended and Restated 2007 Stock Incentive Plan (the “Plan”).  The principal
objectives of the Plan were to provide a means through which the Company (i)
could attract able persons to serve as employees or directors of the Company;
and (ii) provide such individuals with incentive and reward opportunities
designed to enhance the long term profitable growth of the Company and its
Affiliates.  In furtherance of those objectives, the Compensation Committee (the
“Committee”) has adopted the following 2012 Long-Term Incentive Plan (the
“LTIP”) to provide for long term incentive awards under the Plan.

 

All capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

 

Pursuant to this LTIP and subject to the discretion of the Committee, the
Committee, or the Chief Executive Officer (“CEO”) with respect to employees who
are not Executive Officers (subject to review by the Committee), will make
annual grants of performance-based restricted stock units to eligible
Participants.  Save and except for ‘new hires’ or exceptional circumstances, it
is intended that grants of equity awards will be made pursuant only to this
LTIP.  With respect to non-Section 16 new hires, equity grants will be limited
as set forth below.

 

The terms and conditions of the LTIP are set forth below; provided, however,
that prior to the grant of any Awards, the Committee reserves the right to
change any or all terms or conditions.

 

I.          Participants:  Participants will include 10-15% of global employees,
including the senior management team and other key contributors, as selected
annually by the Committee as to Executive Officers and by the CEO as to all
others.  No employee shall have a ‘right’ to be a Participant; but shall be
selected for participation based upon merit and performance. Accordingly, it is
possible that a Participant in the LTIP this year will not be a Participant in
any subsequent long term incentive plan.

II.        Plan Structure:  Performance and time-based restricted stock unit
awards (“Awards”) granted under the LTIP will be earned only if the Company
achieves certain minimum performance objectives or goals that are established by
the Committee prior to the grant date of the Award. Earned Awards are then
subject to time-based vesting restrictions.  In order to promote the desired
activity on the part of the Participants in the LTIP, within the first 90 days
of 2012, the Committee will establish the performance targets for 2012 (the
“Performance Period”), the size of the Award pool, the Threshold, Target, and
Maximum performance levels and corresponding earn out schedule, and the
allocation methodology for that Performance Period.  Each Award will be
evidenced by a written agreement by and between the Company and the applicable
Participant.  On or before March 31, 2013, the Committee shall determine the
extent to which the performance targets were met and the resulting number of
restricted stock units earned for the Performance Period.  For performance
levels between Threshold and Target and between Target and Maximum, the number
of restricted stock units earned will be determined by interpolation.

 

If the Threshold level of performance is not achieved for a given Performance
Period, the Awards granted will be forfeited and the recipients advised thereof,
whether or not the recipient has also satisfied the time-based vesting
conditions for the Award.

 

1

 

--------------------------------------------------------------------------------

 

 

III.           Performance Targets and Payout Multiples:  Under the LTIP, the
number of restricted stock units earned will be based on the level of
performance achieved. Consistent with its desire to reward long term performance
objectives, the Committee has selected revenue growth and adjusted earnings per
share (“EPS”) growth (as compared to 2011 data) as the metrics that will be used
to measure performance over the Performance Period consistent with the LTIP
measures established for 2011.  The Committee will establish the Threshold,
Target, and Maximum performance levels (the “Performance Targets”) for each
performance metric selected.  The Committee has also determined the payout
multiples to be used for Threshold, Target, and Maximum performance
achievement.  For the 2012 Awards, the payout multiples for each metric shall be
50% at Threshold; 100% at Target and 200% at Maximum.  See Exhibit “A” attached
hereto and incorporated herein for all purposes.

 

Each of the above metrics (Revenue and EPS growth) will be equally weighted to
determine the “Payout multiple”, with no Award earned unless at least the
Threshold level of performance is achieved.  Each metric will be evaluated
independently and as such, an Award may be earned for one metric even if
threshold is not achieved for the other metric.  

IV.       Performance Level Achievement Calculations:  The Performance Levels
described in the 2012 LTIP represent the Company’s business as of January 1,
2012.  Should the Board of Directors formally approve actions, such as a
material acquisition or strategic unbudgeted business investment that may affect
the attainment of Performance Targets and Payout Multiples described herein, the
impact of such actions to the 2012 LTIP will be determined and presented to the
Compensation Committee for approval of revised Actual Performance for Earned
Award calculation purposes.  Additionally, the Committee may take into
consideration other factors affecting Company performance such as material
fluctuations in foreign currency exchange rates.  Any adjustment to Company
performance for the purpose of determining earned Awards under the 2012 LTIP
must be approved by the Committee.   

V.         Type of Awards:  Each Award will be granted in the form of
Performance-Based Restricted Stock Units issued pursuant to Paragraphs IX and XI
of the Plan.  In future years, the Committee in its sole discretion may elect to
grant any one or more of the various types of Awards permitted under the Plan.

VI.       Time-based Vesting (lapsing of restrictions):  Subject to the
exceptions set forth in Sections VII and VIII below, all or a portion of a
Participant’s Award shall remain subject to certain forfeiture restrictions
until the passage of a prescribed amount of time.  Specifically, the Company has
established three time periods (each a “Vesting Period”) over which a
Participant shall become fully vested in his Award.  Those time periods shall be
24, 36, and 48 months from January 31, 2012.  Accordingly, the forfeiture
restrictions shall lapse as follows: 50% of any Award at the end of the first
Vesting Period, an additional 25% at the end of the second Vesting Period, and
the final 25% at the expiration of the fourth Vesting Period.  Therefore, an
Award granted on any given date in 2012 that becomes earned in accordance with
Section III above, shall irrevocably vest to the benefit of the Participant as
follows:

–      50% on January 31, 2014

–      25% on January 31, 2015

–      25% on January 31, 2016

 

At the expiration of each Vesting Period, the Company shall convert each vested
Restricted Stock Unit into one share of common stock of the Company (par value
$0.0001) and will instruct its stock transfer agent to issue and to deliver such
share of common stock to the Participant within 30 days following the vesting
date or event.   

 

2

 

--------------------------------------------------------------------------------

 

 

VII.      Termination of Employment:  The following provisions shall apply in
the event of a termination of employment.

 

A.     Termination of Employment During a Performance Period.  Unless otherwise
provided for in a separate award agreement, in the event that a Participant’s
employment with the Company shall terminate during a Performance Period, the
following shall apply:

 

1.       Death or Disability. In the event a Participant’s employment with the
Company terminates as a result of death or Disability during a Performance
Period, the Awards granted during that Performance Period shall be treated as
earned at the Target level, but prorated based on the number of full and partial
months employed during the Performance Period, divided by 12, with any such
earned Awards becoming fully vested and paid out in shares of Company stock as
soon as practicable (but no later than 30 days) following such employment
termination.

 

2.       Qualified Retirement.  In the event that a Participant’s employment
with the Company terminates as a result of a Qualified Retirement, the Awards
granted during that Performance Period shall be earned based on the actual
performance level obtained, but prorated based on the number of full and partial
months employed during the Performance Period, divided by 12, with any such
earned Awards becoming fully vested.  Vested Awards shall be paid out in shares
of Company stock as soon as practicable (but no later than 30 days) following
the determination of performance level achievement.

 

3.       Termination for Other Reasons.  In the event that a Participant’s
employment with the Company terminates for any reason other than death,
Disability, or Qualified Retirement, the Awards granted during that Performance
Period shall be forfeited by the Participant.

 

B.     Termination of Employment after a Performance Period but Prior to
Vesting.  Unless otherwise provided for in a separate award agreement, in the
event that a Participant’s employment with the Company shall terminate following
a completed Performance Period but prior to all earned Awards becoming fully
vested, the following shall apply:

1.       Death or Disability. In the event a Participant’s employment with the
Company terminates as a result of death or Disability following a completed
Performance Period but prior to full vesting, any unvested earned Awards shall
become fully vested and paid out in shares of Company stock as soon as
practicable (but no later than 30 days) following such employment termination.

2.   Qualified Retirement. In the event a Participant’s employment with the
Company terminates as a result of a Qualified Retirement following a completed
Performance Period but prior to full vesting, any unvested earned Awards shall
become fully vested and paid out in shares of Company stock as soon as
practicable (but no later than 30 days) following such employment termination.

3.   Termination for Other Reasons.  In the event that a Participant’s
employment with the Company terminates for any reason other than death,
Disability, or Qualified Retirement following a completed Performance Period but
prior to vesting, any unvested earned Awards shall be forfeited by the
Participant.

C.   Six Month Delay for Specified Employees.  To the extent that the
Participant is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s “separation from service”
(within the meaning of  Treasury Regulation Section 1.409A-1(h)), such
Participant shall not be entitled to receive shares of Company stock in
settlement of restricted stock units until the earlier of (i) the date which is
six (6) months after his or her “separation from service” for any reason other
than death, or (ii) the date of the Participant’s death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the
Code. 

3

 

--------------------------------------------------------------------------------

 

 

VIII.    Corporate Change:  Unless otherwise provided for in a separate award
agreement, in the event of a Corporate Change (as defined in the Plan), the
following shall apply:

 

A.     Corporate Change During a Performance Period.  In the event that a
Corporate Change occurs during a Performance Period, the Awards granted during
the Performance Period shall be treated as earned at the Target level.

 

B.     Treatment of Earned Awards. 

1.       Participants Eligible for Qualified Retirement.  In the event that a
Participant is or becomes eligible for a Qualified Retirement after the
conclusion of the Performance Period but prior to the date that is 12 months
prior to the final Vesting Period, then, upon a Corporate Change that is also a
“change in the ownership or effective control” of the Company or “a change in a
substantial portion of the assets of the corporation” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5), the Participant’s then-outstanding
earned Awards that are not yet fully vested shall immediately become fully
vested and paid out in shares of Company stock.

 

2.       Participants Not Eligible for Qualified Retirement.

 

a.       Earned Awards Exchanged For “Replacement Awards”.  In connection with a
Corporate Change, if an award meeting the definition of a “Replacement Award”
(as defined below) is provided to a Participant to replace the Participant’s
then-outstanding earned Awards (the “Replaced Awards”), then the Replaced Awards
shall be deemed cancelled and shall have no further force and effect and the
Company shall have no further obligation with respect to the Replaced Award.

 

b.       Earned Awards Not Exchanged For “Replacement Awards”.  In connection
with a Corporate Change, to the extent a Participant’s then-outstanding earned
Awards are not exchanged for Replacement Awards as provided for in paragraph (1)
above, then such earned Awards shall immediately become fully vested and paid
out in shares of Company stock.

 

C.     Replacement Award.   An award shall qualify as a Replacement Award if:
(i) it has a value at least equal to the value of the Replaced Award as
determined by the Committee in its sole discretion; (ii) it relates to publicly
traded equity securities of the Company or its successor in the Corporate Change
or another entity that is affiliated with the Company or its successor following
the Corporate Change; and (iii) its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Replaced
Award. Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the preceding sentence are satisfied.  The determination of whether the
conditions of this Section VIII. C. are satisfied shall be made by the
Committee, as constituted immediately before the Corporate Change, in its sole
discretion.

 

4

 

--------------------------------------------------------------------------------

 

 

D.     Termination of Employment In Connection With the Corporate Change.  Upon
an involuntary termination of employment of a Participant occurring in
connection with or during the period of two years after such Corporate Change,
other than for Cause, all Replacement Awards held by the Participant shall
become fully vested and free of restrictions

 

IX.       Definitions:  For purposes of this LTIP, the following definitions
shall apply:

A.     “Disabled” or “Disability” shall mean that a Participant meets one of the
following requirements: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering the Company’s employees.

 

B.     “Qualified Retirement” shall mean the resignation of a Participant who
meets each of the following requirements: (i) has a minimum of five (5) years of
employment with the Company; and (ii) is at least sixty (60) years of age as of
the date of his retirement.

X.         Pool Size:  The Committee has the authority to determine the size of
the Award pool and for 2012 the Committee has set an Award pool of $7.314
million.  The dollar value of the pool has been converted to a fixed number of
shares by dividing the set dollar amount by the average closing price of the
Company’s common stock during the last 20 trading days of December of the
immediately preceding year, or $26.99; which yields a pool of 270,989 shares for
the 2012 Plan.  The number of shares in the pool (the “Pool”) will not be
increased or decreased, save and except as permitted by the application of the
‘payout multiples’ in Section III above.  At such time, the number of shares
ultimately earned may be adjusted up or down based on the Company’s performance
with respect to the established performance metrics.  However, in no instance
will the number of shares granted under the LTIP, when combined with all other
grants of shares made outside of the LTIP, exceed 1.5% of total shares
outstanding in any given calendar year, unless specifically approved by the
Committee.  For the avoidance of doubt, the 1.5% maximum dilution threshold will
include calculating shares granted under this arrangement, shares granted to
Board members, shares granted to new hires and any special grants the Committee
may have approved on an exception basis.

XI.       Allocation Methodology:  Award amounts will be established for each
Participant based upon various factors considered by the Compensation Committee
with respect to all Executive Officers and by the CEO with respect to all other
Participants, including but not limited to a Participant’s duties and
responsibilities, his or her specific performance objectives for 2012; and his
overall compensation package.

Participants will be divided into five tiers: Tier 1: CEO; Tier 2: Direct
Reports to CEO and Tiers 3-5: Various other officers and employees based on
their respective roles, responsibilities, and performance.  With respect to  all
Participants in Tiers 3 – 5, the CEO will have discretion to allocate shares
among those Participants as he deems appropriate so long as the sum of all such
allocations do not exceed the total number of shares allocated by the Committee
for non-Executive Officer Participants.  The CEO may also withhold up to a
maximum of 15% of the Pool allocated for non-Section 16 Participants until the
Performance Period is completed to enable him to reward outstanding
contributions made by any such non-Section 16 Participant. Unallocated shares
will be made available based on the extent to which performance targets are met
as determined by the Committee.  Forfeited shares will not be available for
distribution unless expressly approved by the Committee.

5

 

--------------------------------------------------------------------------------

 

 

XII.      New Hire Pool:  In order to achieve the objective of attracting able
employees, the Committee does hereby delegate the authority to the CEO to issue
Awards to new hires only with the following limitations:

–      All such Awards will be time-based Restricted Stock Units Awards with
four‑year graded vesting (i.e., 25% at first four anniversaries of grant).  

–      That the maximum number of Awards that the CEO may unilaterally grant
shall not exceed 40,000 shares.

–      The maximum Award to any one individual shall not exceed 20,000 shares.

–      The CEO may not grant awards to Executive Officer new hires without
Committee approval.

In the event that the CEO wishes to make an Award to a current employee outside
of the annual LTIP Pool, the CEO will gain the approval of the Committee and any
Award will be included in the calculation of the maximum shares allowed for
2012.

XIII.    Restricted Stock Unit Agreement:  Attached hereto as Exhibit “A” is the
form of the Restricted Stock Unit Agreement (the “RSU Agreement”) that each
Participant must execute as a prerequisite of receiving any grant.  This RSU
Agreement will be used to evidence Awards granted to all Participants and to
establish the rights and obligations of any Participant with respect to such
Award.  Any material and substantive modification to this form must be approved
by the Committee.

 

In the event of a conflict between the provisions of the Plan and this LTIP, the
terms and provisions of the Plan shall control and govern the rights and
obligations of the parties.

 

 

 

__________________________

 

 

Attachments: 

Exhibit “A” —Cardtronics 2012 Long Term Incentive Plan Performance Targets and
Metrics

Exhibit “B”—Restricted Stock Unit Agreement (form)

 

6

 

--------------------------------------------------------------------------------

 

 

 

Exhibit ‘A”

 

Cardtronics 2012 Long Term Incentive Plan Performance Targets and Metrics

 

 

 

                                                            Threshold         
Target              Maximum

Revenue Growth                                   5.0%               
7.0%                9.0%

 

Revenue Growth Payout Multiple           .5x                   
1.0x                  2.0x

                                                           
___________________________________

Adjusted EPS Growth                            10.0%              
15.0%               20.0%

 

Adjusted EPS Growth                            .5x                   
1.0x                  2.0x

Payout Multiple

 

 

 

A-1

 

--------------------------------------------------------------------------------

 

 

 

Exhibit “B”

 

Restricted Stock Unit Agreement (form)

 

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the _____
day of March, 2012 (the “Date of Grant”), between Cardtronics, Inc.,  a Delaware
corporation (the “Company”), and ________________________________________
(“You”).


1.                  LONG TERM INCENTIVE PLAN.  IN ACCORDANCE WITH THE
CARDTRONICS, INC. 2007 AMENDED AND RESTATED STOCK INCENTIVE PLAN (THE “PLAN”),
THE COMPENSATION COMMITTEE HAS ADOPTED A 2012 LONG TERM INCENTIVE PLAN (THE
“LTIP”), A COPY OF WHICH IS ATTACHED HERETO.  ADDITIONALLY, THE COMPENSATION
COMMITTEE HAS ESTABLISHED THE FOLLOWING PERFORMANCE METRICS, TARGETS, AND PAYOUT
MULTIPLES FOR 2012:

 

Threshold

Target

Maximum

Revenue Growth

5.0%

7.0%

9.0%

Revenue Growth Payout Multiple

0.5x

1.0x

2.0x

Adjusted EPS Growth

10.0%

15.0%

20.0%

Adjusted EPS Growth Payout Multiple

0.5x

1.0x

2.0x


 


2.                  AWARD.             IN ACCORDANCE WITH THE PLAN, THE COMPANY
DOES HEREBY GRANT YOU AN AWARD OF ___________ RESTRICTED STOCK UNITS.  AS STATED
IN THE LTIP, YOUR AWARD WILL NOT BE EARNED AND THEREFORE REMAINS REVOCABLE UNTIL
AND UNLESS THE COMPANY ACHIEVES AT LEAST THE “THRESHOLD” LEVEL OF THE 2012
PERFORMANCE TARGETS.  ACCORDINGLY, IN THE EVENT THAT THE PERFORMANCE TARGETS ARE
MET, THE NUMBER OF RESTRICTED STOCK UNITS CONSTITUTING YOUR AWARD MAY BE
DECREASED BY AS MUCH AS ONE HALF OR INCREASED BY AS MUCH AS TWO TIMES DEPENDING
UPON WHETHER THE PERFORMANCE TARGETS ACHIEVED WERE AT THE THRESHOLD, TARGET OR
MAXIMUM LEVELS.  THE COMPENSATION COMMITTEE WILL MEET NO LATER THAN MARCH 31,
2013 TO DETERMINE WHETHER THE COMPANY MET ITS 2012 PERFORMANCE TARGETS.  THE
COMPENSATION COMMITTEE WILL ISSUE A WRITTEN NOTICE (“AWARD NOTICE”) TO YOU OF
ITS FINDINGS AS TO WHETHER THE COMPANY ACHIEVED ITS 2012 PERFORMANCE TARGETS
AND, IF SO, THE SPECIFIC LEVEL ACHIEVED.  IF THE COMPANY DID NOT ACHIEVE ITS
2012 PERFORMANCE TARGETS, YOUR ENTIRE AWARD WILL BE CANCELLED AND DEEMED TO BE
VOID AB INITIO, WHETHER OR NOT YOU HAVE ALSO MET THE TIME-BASED VESTING
REQUIREMENTS SET FORTH BELOW IN SECTION 3(B).  IF THE COMPANY DID ACHIEVE ITS
2012 PERFORMANCE TARGETS, THE AWARD NOTICE WILL CONFIRM SUCH AND BASED UPON THE
LEVEL OF ACHIEVEMENT INFORM YOU OF THE EXACT NUMBER OF RESTRICTED STOCK UNITS
CONSTITUTING YOUR EARNED AWARD (THE “FINAL AWARD”).

B-1

 

--------------------------------------------------------------------------------

 

 

Promptly following the expiration of the applicable Vesting Periods set forth
below, the Company will instruct its share transfer agent (currently Wells
Fargo) to issue to You one share of the Company’s common stock, par value
$0.0001 per share for each Restricted Stock Unit earned by You.  You acknowledge
receipt of a copy of the Plan and agree that this Award of Restricted Stock
Units shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.


3.                  DEFINITIONS.  CAPITALIZED TERMS USED IN THIS AGREEMENT THAT
ARE NOT DEFINED BELOW OR IN THE BODY OF THIS AGREEMENT SHALL HAVE THE MEANINGS
GIVEN TO THEM IN THE PLAN.  IN ADDITION TO THE TERMS DEFINED IN THE BODY OF THIS
AGREEMENT, THE FOLLOWING CAPITALIZED WORDS AND TERMS SHALL HAVE THE MEANINGS
INDICATED BELOW:


(A)                “DISABILITY” SHALL MEAN A DISABILITY ENTITLING YOU TO
BENEFITS UNDER THE LONG-TERM DISABILITY PLAN MAINTAINED BY THE COMPANY OR AN
AFFILIATE; PROVIDED, HOWEVER, THAT IF YOU ARE NOT ELIGIBLE TO PARTICIPATE IN
SUCH PLAN, THEN YOU SHALL BE CONSIDERED TO HAVE INCURRED A “DISABILITY” IF AND
WHEN THE COMMITTEE DETERMINES IN ITS DISCRETION THAT YOU ARE PERMANENTLY AND
TOTALLY UNABLE TO PERFORM YOUR DUTIES FOR THE COMPANY OR ANY AFFILIATE AS A
RESULT OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT AS SUPPORTED
BY A WRITTEN MEDICAL OPINION TO THE FOREGOING EFFECT BY A PHYSICIAN SELECTED BY
THE COMMITTEE.


(B)               “FORFEITURE RESTRICTIONS” SHALL HAVE THE MEANING SPECIFIED IN
SECTION 3(A) HEREOF.


(C)                “INVOLUNTARY TERMINATION” SHALL MEAN ANY TERMINATION OF YOUR
EMPLOYMENT WITH THE COMPANY THAT DOES NOT RESULT FROM A RESIGNATION BY YOU;
PROVIDED, HOWEVER, THE TERM “INVOLUNTARY TERMINATION” SHALL NOT INCLUDE A
TERMINATION FOR CAUSE OR ANY TERMINATION AS A RESULT OF DEATH OR DISABILITY.


(D)               “QUALIFIED RETIREMENT” SHALL MEAN THE RESIGNATION OF A
PARTICIPANT WHO MEETS EACH OF THE FOLLOWING TWO REQUIREMENTS: (I) HAS A MINIMUM
OF FIVE (5) YEARS OF EMPLOYMENT WITH THE COMPANY; AND (II) IS AT LEAST SIXTY
(60) YEARS OF AGE AS OF THE DATE OF HIS/HER RETIREMENT.


(E)                “TERMINATION FOR CAUSE” SHALL MEAN THE TERMINATION OF YOUR
EMPLOYMENT WITH THE COMPANY BY THE COMPANY FOR “CAUSE” AS SUCH TERM (OR ANY
SIMILAR TERM) IS DEFINED IN YOUR EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY
AFFILIATE; PROVIDED, HOWEVER, THAT IF YOU DO NOT HAVE SUCH AN EMPLOYMENT
AGREEMENT OR YOUR EMPLOYMENT AGREEMENT DOES NOT DEFINE THE TERM “CAUSE” (OR ANY
SIMILAR TERM), THEN “TERMINATION FOR CAUSE” SHALL MEAN THE TERMINATION OF YOUR
EMPLOYMENT WITH THE COMPANY BASED ON A DETERMINATION BY THE COMMITTEE (OR ITS
DELEGATE) THAT YOU (I) HAVE ENGAGED IN GROSS NEGLIGENCE, GROSS INCOMPETENCE OR
WILLFUL MISCONDUCT IN THE PERFORMANCE OF YOUR DUTIES WITH RESPECT TO THE COMPANY
OR ANY AFFILIATE, (II) HAVE REFUSED WITHOUT PROPER LEGAL REASON TO PERFORM YOUR
DUTIES AND RESPONSIBILITIES TO THE COMPANY OR ANY AFFILIATE, (III) HAVE
MATERIALLY BREACHED ANY MATERIAL PROVISION OF A WRITTEN AGREEMENT OR CORPORATE
POLICY OR CODE OF CONDUCT ESTABLISHED BY THE COMPANY OR ANY AFFILIATE, (IV) HAVE
WILLFULLY ENGAGED IN CONDUCT THAT IS MATERIALLY INJURIOUS TO THE COMPANY OR ANY
AFFILIATE, (V) HAVE DISCLOSED WITHOUT SPECIFIC AUTHORIZATION FROM THE COMPANY
CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY AFFILIATE THAT IS MATERIALLY
INJURIOUS TO ANY SUCH ENTITY, (VI) HAVE COMMITTED AN ACT OF THEFT, FRAUD,
EMBEZZLEMENT,

B-2

 

--------------------------------------------------------------------------------

 

 


MISAPPROPRIATION OR WILLFUL BREACH OF A FIDUCIARY DUTY TO THE COMPANY OR ANY
AFFILIATE, OR (VII) HAVE BEEN CONVICTED OF (OR PLEADED NO CONTEST TO) A CRIME
INVOLVING FRAUD, DISHONESTY OR MORAL TURPITUDE OR ANY FELONY (OR A CRIME OF
SIMILAR IMPORT IN A FOREIGN JURISDICTION).


(F)                 “VESTING PERIOD” SHALL MEAN  THAT PERIOD OF TIME BETWEEN THE
DATE OF GRANT AND THE DATE A RESTRICTED STOCK UNIT IS CONVERTED INTO A SHARE OF
COMMON STOCK OF THE COMPANY (PAR VALUE $0.0001).


4.                  RESTRICTED STOCK UNITS.  YOU HEREBY ACCEPT THE RESTRICTED
STOCK UNITS WHEN ISSUED AND AGREES WITH RESPECT THERETO AS FOLLOWS:


(A)                FORFEITURE RESTRICTIONS.  THE RESTRICTED STOCK UNITS MAY NOT
BE SOLD, ASSIGNED, PLEDGED, EXCHANGED, HYPOTHECATED OR OTHERWISE TRANSFERRED,
ENCUMBERED OR DISPOSED OF, AND IN THE EVENT OF TERMINATION OF YOUR EMPLOYMENT
WITH THE COMPANY FOR ANY REASON, YOU SHALL, FOR NO CONSIDERATION AND EXCEPT TO
THE EXTENT DESCRIBED IN THE SECOND SENTENCE OF SECTION 3(B), FORFEIT TO THE
COMPANY ALL RESTRICTED STOCK UNITS.  THE PROHIBITION AGAINST TRANSFER AND THE
OBLIGATION TO FORFEIT AND SURRENDER RESTRICTED STOCK UNITS TO THE COMPANY UPON
TERMINATION OF EMPLOYMENT AS PROVIDED IN THE PRECEDING SENTENCE ARE HEREIN
REFERRED TO AS THE “FORFEITURE RESTRICTIONS.”  THE FORFEITURE RESTRICTIONS SHALL
BE BINDING UPON AND ENFORCEABLE AGAINST ANY TRANSFEREE OF RESTRICTED STOCK
UNITS.


(B)               SETTLEMENT OF FINAL AWARD.   PROVIDED THAT YOU HAVE BEEN
CONTINUOUSLY EMPLOYED BY THE COMPANY FROM THE DATE OF GRANT THROUGH THE DATES
SET FORTH IN THE FOLLOWING SCHEDULE, ON THE BELOW DESCRIBED ANNIVERSARY DATES
THE COMPANY WILL AUTOMATICALLY CONVERT EACH EARNED RESTRICTED STOCK UNIT TO ONE
SHARE OF COMMON STOCK OF THE COMPANY (PAR VALUE $0.0001):


SETTLEMENT DATE


 


PERCENTAGE OF TOTAL NUMBER OF RESTRICTED STOCK UNITS TO BE CONVERTED INTO COMMON
STOCK


JANUARY 31, 2014


 


50%


JANUARY 31, 2015


 


25%


JANUARY 31, 2016


 


25%

 

Notwithstanding the foregoing and subject to Section VII.C. of the LTIP, if your
employment with the Company is terminated by (i) reason of death or Disability,
(ii) You resign and such resignation constitutes a Qualified Retirement, or
(iii) if You are involuntarily terminated by the Company within 24 months
following a Corporate Change, then, upon the date of such termination of your
employment, the Forfeiture Restrictions with respect to all of your earned
Restricted Stock Units that have not previously lapsed shall immediately lapse
and such Restricted Stock Units will be converted to common stock.


(C)                CORPORATE ACTS.  THE EXISTENCE OF THE RESTRICTED STOCK UNITS
SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE BOARD OR THE STOCKHOLDERS
OF THE COMPANY TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION,
REORGANIZATION OR OTHER CHANGE IN THE COMPANY’S CAPITAL STRUCTURE OR ITS
BUSINESS, ANY MERGER OR CONSOLIDATION OF THE COMPANY, ANY ISSUE OF DEBT OR
EQUITY SECURITIES, THE DISSOLUTION OR LIQUIDATION OF THE COMPANY OR ANY SALE,
LEASE, EXCHANGE OR OTHER DISPOSITION OF ALL

B-3

 

--------------------------------------------------------------------------------

 

 


OR ANY PART OF ITS ASSETS OR BUSINESS OR ANY OTHER CORPORATE ACT OR PROCEEDING. 
THE PROHIBITIONS OF SECTION 3(A) HEREOF SHALL NOT APPLY TO THE TRANSFER OF
RESTRICTED STOCK UNITS PURSUANT TO A PLAN OF REORGANIZATION OF THE COMPANY, BUT
THE STOCK, SECURITIES OR OTHER PROPERTY RECEIVED IN EXCHANGE THEREFORE SHALL
ALSO BECOME SUBJECT TO THE FORFEITURE RESTRICTIONS AND PROVISIONS GOVERNING THE
LAPSING OF SUCH FORFEITURE RESTRICTIONS APPLICABLE TO THE ORIGINAL RESTRICTED
STOCK UNITS FOR ALL PURPOSES OF THIS AGREEMENT, AND THE CERTIFICATES, IF ANY,
REPRESENTING SUCH STOCK, SECURITIES OR OTHER PROPERTY SHALL BE LEGENDED TO SHOW
SUCH RESTRICTIONS.


5.                  DIVIDEND EQUIVALENT RIGHTS (“DER”).  IN THE EVENT THAT THE
COMPANY DECLARES AND PAYS A DIVIDEND IN RESPECT OF ITS OUTSTANDING SHARES OF
COMMON STOCK AND, ON THE RECORD DATE FOR SUCH DIVIDEND, YOU HOLD RESTRICTED
STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT THAT HAVE NOT BEEN SETTLED, THE
COMPANY SHALL CREATE A BOOKKEEPING ACCOUNT THAT WILL TRACK THE AMOUNT OF THE
DERS YOU WOULD HAVE BEEN ENTITLED TO RECEIVE ON OR FOLLOWING THE DATE OF GRANT
AS IF YOU HAD BEEN THE HOLDER OF RECORD OF THE NUMBER OF SHARES OF COMMON STOCK
RELATED TO THE RESTRICTED STOCK UNITS THAT HAVE NOT BEEN SETTLED AS OF THE
RECORD DATE, CALCULATED WITHOUT INTEREST.  ALL DER AMOUNTS CREDITED TO YOUR
BOOKKEEPING ACCOUNT FROM THE DATE OF GRANT UNTIL THE SETTLEMENT OF THE
UNDERLYING RESTRICTED STOCK UNITS SHALL BE PAID TO YOU IN A LUMP SUM CASH
PAYMENT ON THE DATE THAT THE UNDERLYING RESTRICTED STOCK UNITS ASSOCIATED WITH
THAT DER AMOUNT ARE SETTLED PURSUANT TO SECTION 3(B) ABOVE.  IN THE EVENT THAT
THE RESTRICTED STOCK UNITS ARE FORFEITED TO THE COMPANY WITHOUT SETTLEMENT TO
YOU, YOU WILL ALSO FORFEIT ANY ASSOCIATED DER AMOUNTS.


6.                  WITHHOLDING OF TAX.  TO THE EXTENT THAT THE RECEIPT OF THE
RESTRICTED STOCK UNITS  OR SHARES OF THE COMPANY’S COMMON STOCK UPON EXPIRATION
OF ANY VESTING PERIOD RESULTS IN COMPENSATION INCOME OR WAGES TO YOU FOR
PURPOSES OF ANY GOVERNMENTAL TAXING ENTITY THAT HAS JURISDICTION OVER THE
COMPANY OR YOU, YOU SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH RECEIPT, AS
THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY MAY REQUIRE TO SATISFY ITS
OBLIGATION TO THE APPLICABLE TAXING AUTHORITY UNDER APPLICABLE TAX LAWS OR
REGULATIONS TO REMIT TO SUCH AUTHORITY ON YOUR BEHALF YOUR MINIMUM TAX
OBLIGATION CREATED BY SUCH EVENT, AND IF YOU FAIL TO DO SO, THE COMPANY IS
AUTHORIZED TO WITHHOLD FROM YOU ANY CASH OR STOCK REMUNERATION (INCLUDING
WITHHOLDING ANY SHARES DISTRIBUTABLE TO YOU UNDER THIS AGREEMENT) THEN OR
THEREAFTER PAYABLE TO YOU.  YOU ACKNOWLEDGE AND AGREE THAT THE COMPANY IS MAKING
NO REPRESENTATION OR WARRANTY AS TO THE TAX CONSEQUENCES TO YOU AS A RESULT OF
THE RECEIPT OF THE RESTRICTED STOCK UNITS, THE LAPSE OF ANY FORFEITURE
RESTRICTIONS OR THE ISSUANCE OF SHARES OF THE COMPANY’S COMMON STOCK TO YOU UPON
EXPIRATION OF ANY VESTING PERIOD.


7.                  STATUS AND ISSUANCE OF STOCK.   


(A)                YOU AGREE THAT THE RESTRICTED STOCK UNITS AND SHARES OF THE
COMPANY’S COMMON STOCK ISSUED IN SETTLEMENT OF ANY SUCH UNITS UNDER THIS
AGREEMENT WILL NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY MANNER WHICH WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  YOU
ALSO AGREE THAT (A) THE CERTIFICATES, IF ANY, REPRESENTING THE RESTRICTED STOCK
UNITS MAY BEAR SUCH LEGEND OR LEGENDS AS THE COMMITTEE DEEMS APPROPRIATE IN
ORDER TO REFLECT THE FORFEITURE RESTRICTIONS AND TO ASSURE COMPLIANCE WITH THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND APPLICABLE SECURITIES LAWS, (B) THE
COMPANY MAY REFUSE TO REGISTER THE TRANSFER OF THE SHARES ON THE STOCK TRANSFER
RECORDS OF THE COMPANY IF SUCH PROPOSED TRANSFER WOULD, IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, CONSTITUTE A VIOLATION OF ANY APPLICABLE
SECURITIES LAW, AND

B-4

 

--------------------------------------------------------------------------------

 

 


(C) THE COMPANY MAY GIVE RELATED INSTRUCTIONS TO ITS TRANSFER AGENT, IF ANY, TO
STOP REGISTRATION OF THE TRANSFER OF SHARES ISSUED IN SETTLEMENT OF ANY
RESTRICTED STOCK UNIT. 


(B)               NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE
CONTRARY, THE ISSUANCE OF COMMON STOCK TO YOU WILL BE SUBJECT TO COMPLIANCE WITH
ALL APPLICABLE REQUIREMENTS OF FEDERAL, STATE, OR FOREIGN LAW WITH RESPECT TO
SUCH SECURITIES AND WITH THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM
UPON WHICH THE COMMON STOCK MAY THEN BE LISTED.  NO COMMON STOCK WILL BE ISSUED
HEREUNDER IF SUCH ISSUANCE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE
FEDERAL, STATE, OR FOREIGN SECURITIES LAWS OR OTHER LAW OR REGULATIONS OR THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH THE COMMON STOCK
MAY THEN BE LISTED. 


(C)                THE VALUE OF ANY FRACTIONAL RESTRICTED STOCK UNITS SHALL BE
ROUNDED DOWN AT THE TIME COMMON STOCK IS ISSUED TO YOU IN CONNECTION WITH THE
RESTRICTED STOCK UNITS.  NO FRACTIONAL SHARES OF COMMON STOCK, NOR THE CASH
VALUE OF ANY FRACTIONAL SHARES OF STOCK, WILL BE ISSUABLE OR PAYABLE TO YOU
PURSUANT TO THIS AGREEMENT.  THE VALUE OF SUCH SHARES OF COMMON STOCK SHALL NOT
BEAR ANY INTEREST OWING TO THE PASSAGE OF TIME. 


8.                  EMPLOYMENT RELATIONSHIP.  FOR PURPOSES OF THIS AGREEMENT,
YOU SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE COMPANY AS LONG AS YOU
REMAIN AN EMPLOYEE OF EITHER THE COMPANY OR AN AFFILIATE.  WITHOUT LIMITING THE
SCOPE OF THE PRECEDING SENTENCE, IT IS SPECIFICALLY PROVIDED THAT YOU SHALL BE
CONSIDERED TO HAVE TERMINATED EMPLOYMENT WITH THE COMPANY AT THE TIME OF THE
TERMINATION OF THE “AFFILIATE” STATUS OF THE ENTITY OR OTHER ORGANIZATION THAT
EMPLOYS YOU.  NOTHING IN THE ADOPTION OF THE PLAN, NOR THE AWARD OF THE
RESTRICTED STOCK UNITS THEREUNDER PURSUANT TO THIS AGREEMENT, SHALL CONFER UPON
YOU THE RIGHT TO CONTINUED EMPLOYMENT BY THE COMPANY OR AFFECT IN ANY WAY THE
RIGHT OF THE COMPANY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME.  UNLESS OTHERWISE
PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT OR BY APPLICABLE LAW, YOUR EMPLOYMENT
BY THE COMPANY SHALL BE ON AN AT-WILL BASIS, AND THE EMPLOYMENT RELATIONSHIP MAY
BE TERMINATED AT ANY TIME BY EITHER YOU OR THE COMPANY FOR ANY REASON
WHATSOEVER, WITH OR WITHOUT CAUSE OR NOTICE.  ANY QUESTION AS TO WHETHER AND
WHEN THERE HAS BEEN A TERMINATION OF SUCH EMPLOYMENT, AND THE CAUSE OF SUCH
TERMINATION, SHALL BE DETERMINED BY THE COMMITTEE OR ITS DELEGATE, AND ITS
DETERMINATION SHALL BE FINAL.


9.                  CONDITIONS TO PLAN PARTICIPATION AND RECEIPT OF RESTRICTED
STOCK UNITS.  IN CONSIDERATION OF THE GRANT OF THE RESTRICTED STOCK UNITS, AND
IN ORDER TO PROTECT THE INTERESTS OF THE COMPANY, ITS AFFILIATES, AND THEIR
RESPECTIVE EQUITY HOLDERS AND EMPLOYEES, YOU ACKNOWLEDGE AND AGREE THAT IT IS A
CONDITION PRECEDENT TO YOUR RIGHT TO PARTICIPATE IN, CONTINUE TO PARTICIPATE IN,
AND RECEIVE BENEFITS UNDER THE PLAN (INCLUDING RECEIPT OF THE RESTRICTED STOCK
UNITS) THAT (A) YOU SHALL AT ALL TIMES COMPLY WITH LAWS (WHETHER DOMESTIC OR
FOREIGN) APPLICABLE TO YOUR ACTIONS ON BEHALF OF THE COMPANY OR ANY AFFILIATE,
(B) YOU SHALL NOT COMMIT ANY ACTION THAT RESULTS IN YOUR EMPLOYMENT BEING
SUBJECT TO A TERMINATION FOR CAUSE, AND (C) YOU SHALL AT ALL TIMES FULLY AND
FAITHFULLY COMPLY WITH ALL MATERIAL COVENANTS AND AGREEMENTS SET FORTH IN THIS
AGREEMENT.  BY ENTERING INTO THIS AGREEMENT, THE PARTIES HERETO AGREE THAT THE
CONDITIONS TO PARTICIPATION IN THE PLAN SET FORTH IN THIS SECTION ARE AN
ESSENTIAL COMPONENT OF THE PLAN AND THIS AGREEMENT, AND IT IS THEIR INTENT THAT
SUCH CONDITIONS NOT BE SEVERED FROM THE OTHER TERMS AND PROVISIONS OF THE PLAN
AND THIS AGREEMENT.


 

B-5

 

--------------------------------------------------------------------------------

 

 


10.              NOTICES.  ANY NOTICES OR OTHER COMMUNICATIONS PROVIDED FOR IN
THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING.  SUCH NOTICES OR
COMMUNICATIONS TO YOU SHALL BE EFFECTIVELY DELIVERED IF HAND DELIVERED TO YOU AT
YOUR PRINCIPAL PLACE OF EMPLOYMENT OR IF SENT BY REGISTERED OR CERTIFIED MAIL TO
YOU AT THE LAST ADDRESS YOU HAVE FILED WITH THE COMPANY.  IN THE CASE OF THE
COMPANY, SUCH NOTICES OR COMMUNICATIONS SHALL BE EFFECTIVELY DELIVERED IF SENT
BY REGISTERED OR CERTIFIED MAIL TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICES.


11.              ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF, AND
CONTAINS ALL THE COVENANTS, PROMISES, REPRESENTATIONS, WARRANTIES AND AGREEMENTS
BETWEEN THE PARTIES WITH RESPECT TO THE SHARES GRANTED HEREBY; PROVIDED,
HOWEVER, THAT THE TERMS OF THIS AGREEMENT SHALL NOT MODIFY AND SHALL BE SUBJECT
TO THE TERMS AND CONDITIONS OF ANY EMPLOYMENT AND/OR SEVERANCE AGREEMENT BETWEEN
THE COMPANY (OR AN AFFILIATE) AND YOU IN EFFECT AS OF THE DATE A DETERMINATION
IS TO BE MADE UNDER THIS AGREEMENT.  WITHOUT LIMITING THE SCOPE OF THE PRECEDING
SENTENCE, EXCEPT AS PROVIDED THEREIN, ALL PRIOR UNDERSTANDINGS AND AGREEMENTS,
IF ANY, AMONG THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF ARE
HEREBY NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT.  THIS AGREEMENT MAY NOT
BE MODIFIED IN ANY RESPECT BY ANY VERBAL STATEMENT, REPRESENTATION OR AGREEMENT
MADE BY ANY EMPLOYEE, OFFICER, OR REPRESENTATIVE OF THE COMPANY OR BY ANY
WRITTEN AGREEMENT UNLESS SIGNED BY AN OFFICER OF THE COMPANY WHO IS EXPRESSLY
AUTHORIZED BY THE COMPANY TO EXECUTE SUCH DOCUMENT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN; THE CONTROLLING DOCUMENT SHALL BE
THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE LTIP; THE
CONTROLLING DOCUMENT SHALL BE THE LTIP.


12.              BINDING EFFECT; SURVIVAL.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF ANY SUCCESSORS TO THE COMPANY AND ALL PERSONS
LAWFULLY CLAIMING UNDER YOU.  THE PROVISIONS OF SECTION 5 SHALL SURVIVE THE
EXPIRATION OF ANY VESTING PERIOD.


13.              SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT
THE REMAINING PROVISIONS HEREOF, BUT SUCH PROVISION SHALL BE FULLY SEVERABLE AND
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID
PROVISION HAD NEVER BEEN INCLUDED HEREIN.


14.              CONTROLLING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF, OR, IF APPLICABLE, THE LAWS OF THE UNITED
STATES.

[Signatures begin on the following page.]

B-6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and You have executed this Agreement, all
as of the date first above written.

                                                                       
CARDTRONICS, INC.

 

 

                                                                        By:
______________________________________

                                                                        Name: 
___________________________________

                                                                        Title: 
____________________________________    

 

 

                                                                         

 

                                                                        AWARD
RECIPIENT (“YOU”)

 

 

                                                                        By: 
_____________________________________

                                                                        Name: 
___________________________________

                                                                         

                                                                         

SPOUSAL CONSENT

Your spouse, if any, is fully aware of, understands and fully consents and
agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and your marital relationship for any
reason shall not have the effect of removing any Restricted Stock Units and
shares of common stock issued in settlement of any such unit  otherwise subject
to this Agreement from coverage hereunder and that his/her awareness,
understanding, consent and agreement are evidenced by his/her signature below.

 

_____________________________________

Signature of Spouse

_____________________________________

                                                                        Printed
Name of Spouse

 

 

 

 